Exhibit 10.22

 

Option No.: «ISO_Option_»

Grant Split

 

ON ASSIGNMENT, INC.
RESTATED 1987 STOCK OPTION PLAN
(as amended and restated April 18, 2003)

 

INCENTIVE STOCK OPTION AGREEMENT

 

On Assignment, Inc., a Delaware corporation (the “Company”), hereby grants an
option to purchase shares of its common stock, $.01 par value, (the “Stock”) to
the optionee named below.  The terms and conditions of the option are set forth
in this cover sheet, in the attachment, and in the Company’s Restated 1987 Stock
Option Plan (the “Plan”).

 

Grant Date:                                «Grant_Date»

 

Name of Optionee:                                            «First_Name»
«Last_Name»

 

Optionee’s Social Security Number:                                          
«SSN»

 

Number of Shares Covered by Option:                                  
«ISO_Shares» shares

 

Option Price per Share:             $«Share_Price» (At least 100% of Fair Market
Value)

 

Vesting Start Date:                                      «Vesting_Date»

 

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
attached.  You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent.

 

Optionee:

 

 

(Signature)

 

Company:

 

 

Peter Dameris

President and Chief Executive Officer

 

Attachment

 

This is not a stock certificate or a negotiable instrument.

 

--------------------------------------------------------------------------------


 

ON ASSIGNMENT, INC.
RESTATED 1987 STOCK OPTION PLAN

 

INCENTIVE STOCK OPTION AGREEMENT

 

Incentive Stock Option

 

This option is intended to be an incentive stock option under Section 422 of the
Internal Revenue Code and will be interpreted accordingly. If you cease to be an
employee of the Company, its parent or a subsidiary (“Employee”) but continue to
provide Service, this option will be deemed a nonstatutory stock option three
months after you cease to be an Employee. In addition, to the extent that all or
part of this option exceeds the $100,000 rule of section 422(d) of the Internal
Revenue Code, this option or the lesser excess part will be deemed to be a
nonstatutory stock option.

 

 

 

Vesting

 

This option is only exercisable before it expires and then only with respect to
the vested portion of the option. Subject to the preceding sentence, you may
exercise this option, in whole or in part, to purchase a whole number of vested
shares not less than 100 shares, unless the number of shares purchased is the
total number available for purchase under the option, by following the
procedures set forth in the Plan and below in this Agreement.

 

Your right to purchase shares of Stock under this option vests as to one-fourth
(1/4) of the total number of shares covered by this option, as shown on the
cover sheet (the “Option Shares”), on the one-year anniversary of the Vesting
Start Date (“Anniversary Date”), provided you then continue in Service.
Thereafter, for each such vesting date that you remain in Service, the number of
shares of Stock which you may purchase under this option shall vest at the rate
of one-forty eighth (1/48) of the Option Shares per month as of the first day of
each month following the month of the Anniversary Date. The resulting aggregate
number of vested shares will be rounded to the nearest whole number, and you
cannot vest in more than the number of shares covered by this option.

 

No additional shares of Stock will vest after your Service has terminated for
any reason.

 

 

 

Term

 

Your option will expire in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the cover sheet (the “Expiration Date”). Your option will expire earlier if
your Service terminates, as described below.

 

--------------------------------------------------------------------------------


 

Regular Termination

 

If your Service terminates for any reason, other than death, Disability or
Cause, then your option will expire at the close of business at Company
headquarters on the earlier of one day less than three (3) months after your
termination date or the Expiration Date.

 

 

 

Termination for Cause

 

If your Service is terminated for Cause, then you shall immediately forfeit all
rights to your option and the option shall immediately expire.

 

 

 

Death

 

If your Service terminates because of your death, then your option will expire
at the close of business at Company headquarters on the date that is the earlier
of three (3) years after the date of death or the Expiration Date. During that
three-year period, your estate or heirs may exercise the vested portion of your
option.

 

In addition, if you die during the three (3) month period described in
connection with a regular termination (i.e., a termination of your Service not
on account of your death, Disability or Cause), and a vested portion of your
option has not yet been exercised, then your option will instead expire on the
earlier of the date three (3) years after your termination date or the
Expiration Date. In such a case, during the period following your death up to
the date three (3) years after your termination date, your estate or heirs may
exercise the vested portion of your option, but in no event after the Expiration
Date.

 

 

 

Disability

 

If your Service terminates because of your Disability, then your option will
expire at the earlier of the close of business at Company headquarters on the
date twelve (12) months after your termination date or the Expiration Date.

 

 

 

Leaves of Absence

 

For purposes of this option, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company in writing,
if the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. However, your Service
will be treated as terminating three months after you went on employee leave,
unless your right to return to active work is guaranteed by law or by a
contract. Your Service terminates in any event when the approved leave ends
unless you immediately return to active employee work.

 

The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.

 

1

--------------------------------------------------------------------------------


 

Notice of Exercise

 

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase (in a parcel of at least 100
shares generally). Your notice must also specify how your shares of Stock should
be registered (in your name only or in your and your spouse’s names as joint
tenants with right of survivorship). The notice will be effective when it is
received by the Company.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

 

 

Form of Payment

 

When you submit your notice of exercise, you must include payment of the option
price for the shares you are purchasing. Payment may be made in one (or a
combination) of the following forms:

 

•             Cash, your personal check, a cashier’s check, a money order or
another cash equivalent acceptable to the Company.

•             Shares of Stock which have already been owned by you for more than
six months and which are surrendered to the Company. The value of the shares,
determined as of the effective date of the option exercise, will be applied to
the option price.

•             By delivery (on a form prescribed by the Company) of an
irrevocable direction to a licensed securities broker acceptable to the Company
to sell Stock and to deliver all or part of the sale proceeds to the Company in
payment of the aggregate option price and any withholding taxes (if approved in
advance by the Compensation Committee of the Board if you are either an
executive officer or a director of the Company).

 

 

 

Withholding Taxes

 

You will not be allowed to exercise this option unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the option exercise or sale of Stock acquired under this option. In the event
that the Company determines that any federal, state, local or foreign tax or
withholding payment is required relating to the exercise or sale of shares
arising from this grant, the Company shall have the right to require such
payments from you, or withhold such amounts from other payments due to you from
the Company or any Affiliate.

 

2

--------------------------------------------------------------------------------


 

Transfer of Option

 

During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the option.
You cannot transfer or assign this option. For instance, you may not sell this
option or use it as security for a loan. If you attempt to do any of these
things, this option will immediately become invalid. You may, however, dispose
of this option in your will or it may be transferred upon your death by the laws
of descent and distribution.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your option in any other way.

 

 

 

Retention Rights

 

Neither your option nor this Agreement gives you the right to be retained by the
Company (or any Parent, Subsidiaries or Affiliates) in any capacity. The Company
(and any Parent, Subsidiaries or Affiliates) reserves the right to terminate
your Service at any time and for any reason.

 

 

 

Shareholder Rights

 

You, or your estate or heirs, have no rights as a shareholder of the Company
until a certificate for your option’s shares has been issued (or an appropriate
book entry has been made). No adjustments are made for dividends or other rights
if the applicable record date occurs before your stock certificate is issued (or
an appropriate book entry has been made), except as described in the Plan.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of shares covered by this option and the option price per
share shall be adjusted (and rounded down to the nearest whole number) if
required pursuant to the Plan. Your option shall be subject to the terms of the
agreement of merger, liquidation or reorganization in the event the Company is
subject to such corporate activity.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
California, other than any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

 

The Plan

 

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded.

 

3

--------------------------------------------------------------------------------


 

Data Privacy

 

In order to administer the Plan, the Company may process personal data about
you. Such data includes but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

By accepting this option, you give explicit consent to the Company to process
any such personal data. You also give explicit consent to the Company to
transfer any such personal data outside the country in which you work or are
employed, including, with respect to non-U.S. resident Optionees, to the United
States, to transferees who shall include the Company and other persons who are
designated by the Company to administer the Plan.

 

 

 

Consent to Electronic Delivery

 

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this option grant you agree that the
Company may deliver the Plan prospectus and the Company’s annual report to you
in an electronic format. If at any time you would prefer to receive paper copies
of these documents, as you are entitled to, the Company would be pleased to
provide copies. Please contact Julie Hernandez at 818.878.3136 to request paper
copies of these documents.

 

 

 

Certain Dispositions

 

If you sell or otherwise dispose of Stock acquired pursuant to the exercise of
this option sooner than the one year anniversary of the date you acquired the
Stock, then you agree to notify the Company in writing of the date of sale or
disposition, the number of share of Stock sold or disposed of and the sale price
per share within 30 days of such sale or disposition.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

4

--------------------------------------------------------------------------------


 

Option No.: «NQ_Option_»

Grant Split

 

ON ASSIGNMENT, INC.
RESTATED 1987 STOCK OPTION PLAN
(as amended and restated April 18, 2003)

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

On Assignment, Inc., a Delaware corporation (the “Company”), hereby grants an
option to purchase shares of its common stock, $.01 par value, (the “Stock”) to
the optionee named below.  The terms and conditions of the option are set forth
in this cover sheet, in the attachment, and in the Company’s Restated 1987 Stock
Option Plan (the “Plan”).

 

Grant Date:                                «Grant_Date»

 

Name of Optionee:                                            «First_Name»
«Last_Name»

 

Optionee’s Social Security Number:                                          
«SSN»

 

Number of Shares Covered by Option:                                  
«NQ_Shares» shares

 

Option Price per Share:             $«Share_Price» (At least 100% of Fair Market
Value)

 

Vesting Start Date:                                      «Vesting_Date»

 

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
attached.  You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent.

 

Optionee:

 

 

(Signature)

 

Company:

 

 

Peter Dameris

President and Chief Executive Officer

 

Attachment

 

This is not a stock certificate or a negotiable instrument.

 

--------------------------------------------------------------------------------


 

ON ASSIGNMENT, INC.
RESTATED 1987 STOCK OPTION PLAN

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

Nonqualified Stock Option

 

This option is not intended to be an incentive stock option under Section 422 of
the Internal Revenue Code and will be interpreted accordingly.

 

 

 

Vesting

 

This option is only exercisable before it expires and then only with respect to
the vested portion of the option. Subject to the preceding sentence, you may
exercise this option, in whole or in part, to purchase a whole number of vested
shares not less than 100 shares, unless the number of shares purchased is the
total number available for purchase under the option, by following the
procedures set forth in the Plan and below in this Agreement.

 

Your right to purchase shares of Stock under this option vests as to one-fourth
(1/4) of the total number of shares covered by this option, as shown on the
cover sheet (the “Option Shares”), on the one-year anniversary of the Vesting
Start Date (“Anniversary Date”), provided you then continue in Service.
Thereafter, for each such vesting date that you remain in Service, the number of
shares of Stock which you may purchase under this option shall vest at the rate
of one-forty eighth (1/48) of the Option Shares per month as of the first day of
each month following the month of the Anniversary Date. The resulting aggregate
number of vested shares will be rounded to the nearest whole number, and you
cannot vest in more than the number of shares covered by this option.

 

No additional shares of Stock will vest after your Service has terminated for
any reason.

 

 

 

Term

 

Your option will expire in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the cover sheet (the “Expiration Date”). Your option will expire earlier if
your Service terminates, as described below.

 

 

 

Regular Termination

 

If your Service terminates for any reason, other than death, Disability or
Cause, then your option will expire at the close of business at Company
headquarters on the earlier of one day less than three (3) months after your
termination date or the Expiration Date.

 

 

 

Termination for Cause

 

If your Service is terminated for Cause, then you shall immediately forfeit all
rights to your option and the option shall immediately expire.

 

2

--------------------------------------------------------------------------------


 

Death

 

If your Service terminates because of your death, then your option will expire
at the close of business at Company headquarters on the date that is the earlier
of three (3) years after the date of death or the Expiration Date. During that
three year period, your estate or heirs may exercise the vested portion of your
option.

 

In addition, if you die during the three (3) month period described in
connection with a regular termination (i.e., a termination of your Service not
on account of your death, Disability or Cause), and a vested portion of your
option has not yet been exercised, then your option will instead expire on the
earlier of the date three (3) years after your termination date or the
Expiration Date. In such a case, during the period following your death up to
the date three (3) years after your termination date, your estate or heirs may
exercise the vested portion of your option, but in no event after the Expiration
Date.

 

 

 

Disability

 

If your Service terminates because of your Disability, then your option will
expire at the earlier of the close of business at Company headquarters on the
date twelve (12) months after your termination date or the Expiration Date.

 

 

 

Leaves of Absence

 

For purposes of this option, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company in writing,
if the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. However, your Service
will be treated as terminating three months after you went on employee leave,
unless your right to return to active work is guaranteed by law or by a
contract. Your Service terminates in any event when the approved leave ends
unless you immediately return to active employee work.

 

The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.

 

 

 

Notice of Exercise

 

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase (in a parcel of at least 100
shares generally). Your notice must also specify how your shares of Stock should
be registered (in your name only or in your and your spouse’s names as joint
tenants with right of survivorship). The notice will be effective when it is
received by the Company.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

3

--------------------------------------------------------------------------------


 

Form of Payment

 

When you submit your notice of exercise, you must include payment of the option
price for the shares you are purchasing. Payment may be made in one (or a
combination) of the following forms:

 

•             Cash, your personal check, a cashier’s check, a money order or
another cash equivalent acceptable to the Company.

•             Shares of Stock which have already been owned by you for more than
six months and which are surrendered to the Company. The value of the shares,
determined as of the effective date of the option exercise, will be applied to
the option price.

•             By delivery (on a form prescribed by the Company) of an
irrevocable direction to a licensed securities broker acceptable to the Company
to sell Stock and to deliver all or part of the sale proceeds to the Company in
payment of the aggregate option price and any withholding taxes (if approved in
advance by the Compensation Committee of the Board if you are either an
executive officer or a director of the Company).

 

 

 

Withholding Taxes

 

You will not be allowed to exercise this option unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the option exercise or sale of Stock acquired under this option. In the event
that the Company determines that any federal, state, local or foreign tax or
withholding payment is required relating to the exercise or sale of shares
arising from this grant, the Company shall have the right to require such
payments from you, or withhold such amounts from other payments due to you from
the Company or any Affiliate.

 

 

 

Transfer of Option

 

During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the option.
You cannot transfer or assign this option. For instance, you may not sell this
option or use it as security for a loan. If you attempt to do any of these
things, this option will immediately become invalid. You may, however, dispose
of this option in your will or it may be transferred upon your death by the laws
of descent and distribution.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your option in any other way.

 

 

 

Retention Rights

 

Neither your option nor this Agreement give you the right to be retained by the
Company (or any Parent, Subsidiaries or Affiliates) in any capacity. The Company
(and any Parent, Subsidiaries or Affiliates) reserve the right to terminate your
Service at any time and for any reason.

 

4

--------------------------------------------------------------------------------


 

Shareholder Rights

 

You, or your estate or heirs, have no rights as a shareholder of the Company
until a certificate for your option’s shares has been issued (or an appropriate
book entry has been made). No adjustments are made for dividends or other rights
if the applicable record date occurs before your stock certificate is issued (or
an appropriate book entry has been made), except as described in the Plan.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of shares covered by this option and the option price per
share shall be adjusted (and rounded down to the nearest whole number) if
required pursuant to the Plan. Your option shall be subject to the terms of the
agreement of merger, liquidation or reorganization in the event the Company is
subject to such corporate activity.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
California, other than any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

 

The Plan

 

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded.

 

 

 

Data Privacy

 

In order to administer the Plan, the Company may process personal data about
you. Such data includes but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

 

By accepting this option, you give explicit consent to the Company to process
any such personal data. You also give explicit consent to the Company to
transfer any such personal data outside the country in which you work or are
employed, including, with respect to non-U.S. resident Optionees, to the United
States, to transferees who shall include the Company and other persons who are
designated by the Company to administer the Plan.

 

5

--------------------------------------------------------------------------------


 

Consent to Electronic Delivery

 

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this option grant you agree that the
Company may deliver the Plan prospectus and the Company’s annual report to you
in an electronic format. If at any time you would prefer to receive paper copies
of these documents, as you are entitled to, the Company would be pleased to
provide copies. Please contact Julie Hernandez at 818.878.3136 to request paper
copies of these documents.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

6

--------------------------------------------------------------------------------


 

Option No.: «ISO_Option_»

Grant Split

 

ON ASSIGNMENT, INC.
RESTATED 1987 STOCK OPTION PLAN
(as amended and restated April 18, 2003)

 

INCENTIVE STOCK OPTION AGREEMENT

 

On Assignment, Inc., a Delaware corporation (the “Company”), hereby grants an
option to purchase shares of its common stock, $.01 par value, (the “Stock”) to
the optionee named below.  The terms and conditions of the option are set forth
in this cover sheet, in the attachment, and in the Company’s Restated 1987 Stock
Option Plan (the “Plan”).

 

Grant Date:                                «Grant_Date»

 

Name of Optionee:                                            «First_Name»
«Last_Name»

 

Optionee’s Social Security Number:                                          
«SSN»

 

Number of Shares Covered by Option:                                  
«ISO_Shares» shares

 

Option Price per Share:             $«Share_Price» (At least 100% of Fair Market
Value)

 

Vesting Start Date:                                      «Vesting_Date»

 

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
attached.  You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent.

 

Optionee:

 

 

(Signature)

 

Company:

 

 

Peter Dameris

President and Chief Executive Officer

 

Attachment

 

This is not a stock certificate or a negotiable instrument.

 

--------------------------------------------------------------------------------


 

ON ASSIGNMENT, INC.
RESTATED 1987 STOCK OPTION PLAN

 

INCENTIVE STOCK OPTION AGREEMENT

 

Incentive Stock Option

 

This option is intended to be an incentive stock option under Section 422 of the
Internal Revenue Code and will be interpreted accordingly. If you cease to be an
employee of the Company, its parent or a subsidiary (“Employee”) but continue to
provide Service, this option will be deemed a nonstatutory stock option three
months after you cease to be an Employee. In addition, to the extent that all or
part of this option exceeds the $100,000 rule of section 422(d) of the Internal
Revenue Code, this option or the lesser excess part will be deemed to be a
nonstatutory stock option.

 

 

 

Vesting

 

This option is only exercisable before it expires and then only with respect to
the vested portion of the option. Subject to the preceding sentence, you may
exercise this option, in whole or in part, to purchase a whole number of vested
shares not less than 100 shares, unless the number of shares purchased is the
total number available for purchase under the option, by following the
procedures set forth in the Plan and below in this Agreement.

 

Your right to purchase shares of Stock under this option vests as to one-forty
eighth (1/48th) of the total number of shares covered by this option, as shown
on the cover sheet (the “Option Shares”) on each of the first 48 -monthly
anniversaries of the Vesting Start Date, provided you continue in Service on the
vesting date. The resulting aggregate number of vested shares will be rounded to
the nearest whole number, and you cannot vest in more than the number of shares
covered by this option.

 

No additional shares of Stock will vest after your Service has terminated for
any reason.

Term

 

Your option will expire in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the cover sheet (the “Expiration Date”). Your option will expire earlier if
your Service terminates, as described below.

 

 

 

Regular Termination

 

If your Service terminates for any reason, other than death, Disability or
Cause, then your option will expire at the close of business at Company
headquarters on the earlier of one day less than three (3) months after your
termination date or the Expiration Date.

 

 

 

Termination for Cause

 

If your Service is terminated for Cause, then you shall immediately forfeit all
rights to your option and the option shall immediately expire.

 

--------------------------------------------------------------------------------


 

Death

 

If your Service terminates because of your death, then your option will expire
at the close of business at Company headquarters on the date that is the earlier
of three (3) years after the date of death or the Expiration Date. During that
three-year period, your estate or heirs may exercise the vested portion of your
option.

 

In addition, if you die during the three (3) month period described in
connection with a regular termination (i.e., a termination of your Service not
on account of your death, Disability or Cause), and a vested portion of your
option has not yet been exercised, then your option will instead expire on the
earlier of the date three (3) years after your termination date or the
Expiration Date. In such a case, during the period following your death up to
the date three (3) years after your termination date, your estate or heirs may
exercise the vested portion of your option, but in no event after the Expiration
Date.

 

 

 

Disability

 

If your Service terminates because of your Disability, then your option will
expire at the earlier of the close of business at Company headquarters on the
date twelve (12) months after your termination date or the Expiration Date.

 

 

 

Leaves of Absence

 

For purposes of this option, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company in writing,
if the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. However, your Service
will be treated as terminating three months after you went on employee leave,
unless your right to return to active work is guaranteed by law or by a
contract. Your Service terminates in any event when the approved leave ends
unless you immediately return to active employee work.

 

The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.

 

 

 

Notice of Exercise

 

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase (in a parcel of at least 100
shares generally). Your notice must also specify how your shares of Stock should
be registered (in your name only or in your and your spouse’s names as joint
tenants with right of survivorship). The notice will be effective when it is
received by the Company.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

2

--------------------------------------------------------------------------------


 

Form of Payment

 

When you submit your notice of exercise, you must include payment of the option
price for the shares you are purchasing. Payment may be made in one (or a
combination) of the following forms:

 

•             Cash, your personal check, a cashier’s check, a money order or
another cash equivalent acceptable to the Company.

•             Shares of Stock which have already been owned by you for more than
six months and which are surrendered to the Company. The value of the shares,
determined as of the effective date of the option exercise, will be applied to
the option price.

•             By delivery (on a form prescribed by the Company) of an
irrevocable direction to a licensed securities broker acceptable to the Company
to sell Stock and to deliver all or part of the sale proceeds to the Company in
payment of the aggregate option price and any withholding taxes (if approved in
advance by the Compensation Committee of the Board if you are either an
executive officer or a director of the Company).

 

 

 

Withholding Taxes

 

You will not be allowed to exercise this option unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the option exercise or sale of Stock acquired under this option. In the event
that the Company determines that any federal, state, local or foreign tax or
withholding payment is required relating to the exercise or sale of shares
arising from this grant, the Company shall have the right to require such
payments from you, or withhold such amounts from other payments due to you from
the Company or any Affiliate.

 

 

 

Transfer of Option

 

During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the option.
You cannot transfer or assign this option. For instance, you may not sell this
option or use it as security for a loan. If you attempt to do any of these
things, this option will immediately become invalid. You may, however, dispose
of this option in your will or it may be transferred upon your death by the laws
of descent and distribution.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your option in any other way.

 

 

 

Retention Rights

 

Neither your option nor this Agreement gives you the right to be retained by the
Company (or any Parent, Subsidiaries or Affiliates) in any capacity. The Company
(and any Parent, Subsidiaries or Affiliates) reserves the right to terminate
your Service at any time and for any reason.

 

3

--------------------------------------------------------------------------------


 

Shareholder Rights

 

You, or your estate or heirs, have no rights as a shareholder of the Company
until a certificate for your option’s shares has been issued (or an appropriate
book entry has been made). No adjustments are made for dividends or other rights
if the applicable record date occurs before your stock certificate is issued (or
an appropriate book entry has been made), except as described in the Plan.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of shares covered by this option and the option price per
share shall be adjusted (and rounded down to the nearest whole number) if
required pursuant to the Plan. Your option shall be subject to the terms of the
agreement of merger, liquidation or reorganization in the event the Company is
subject to such corporate activity.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
California, other than any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

 

The Plan

 

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded.

 

 

 

Data Privacy

 

In order to administer the Plan, the Company may process personal data about
you. Such data includes but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

 

By accepting this option, you give explicit consent to the Company to process
any such personal data. You also give explicit consent to the Company to
transfer any such personal data outside the country in which you work or are
employed, including, with respect to non-U.S. resident Optionees, to the United
States, to transferees who shall include the Company and other persons who are
designated by the Company to administer the Plan.

 

4

--------------------------------------------------------------------------------


 

Consent to Electronic Delivery

 

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this option grant you agree that the
Company may deliver the Plan prospectus and the Company’s annual report to you
in an electronic format. If at any time you would prefer to receive paper copies
of these documents, as you are entitled to, the Company would be pleased to
provide copies. Please contact Julie Hernandez at 818.878.3136 to request paper
copies of these documents.

 

 

 

Certain Dispositions

 

If you sell or otherwise dispose of Stock acquired pursuant to the exercise of
this option sooner than the one year anniversary of the date you acquired the
Stock, then you agree to notify the Company in writing of the date of sale or
disposition, the number of share of Stock sold or disposed of and the sale price
per share within 30 days of such sale or disposition.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

5

--------------------------------------------------------------------------------


 

Option No.: «NQ_Option_»

Grant Split

 

ON ASSIGNMENT, INC.
RESTATED 1987 STOCK OPTION PLAN
(as amended and restated April 18, 2003)

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

On Assignment, Inc., a Delaware corporation (the “Company”), hereby grants an
option to purchase shares of its common stock, $.01 par value, (the “Stock”) to
the optionee named below.  The terms and conditions of the option are set forth
in this cover sheet, in the attachment, and in the Company’s Restated 1987 Stock
Option Plan (the “Plan”).

 

Grant Date:                                «Grant_Date»

 

Name of Optionee:                                            «First_Name»
«Last_Name»

 

Optionee’s Social Security Number:                                          
«SSN»

 

Number of Shares Covered by Option:                                  
«NQ_Shares» shares

 

Option Price per Share:             $«Share_Price» (At least 100% of Fair Market
Value)

 

Vesting Start Date:                                      «Vesting_Date»

 

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
attached.  You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent.

 

Optionee:

 

 

(Signature)

 

Company:

 

 

Peter Dameris

President and Chief Executive Officer

 

Attachment

 

This is not a stock certificate or a negotiable instrument.

 

--------------------------------------------------------------------------------


 

ON ASSIGNMENT, INC.
RESTATED 1987 STOCK OPTION PLAN

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

Nonqualified Stock Option

 

This option is not intended to be an incentive stock option under Section 422 of
the Internal Revenue Code and will be interpreted accordingly.

 

 

 

Vesting

 

This option is only exercisable before it expires and then only with respect to
the vested portion of the option. Subject to the preceding sentence, you may
exercise this option, in whole or in part, to purchase a whole number of vested
shares not less than 100 shares, unless the number of shares purchased is the
total number available for purchase under the option, by following the
procedures set forth in the Plan and below in this Agreement.

 

Your right to purchase shares of Stock under this option vests as to one-forty
eighth (1/48th) of the total number of shares covered by this option, as shown
on the cover sheet (the “Option Shares”) on each of the first 48 -monthly
anniversaries of the Vesting Start Date, provided you continue in Service on the
vesting date. The resulting aggregate number of vested shares will be rounded to
the nearest whole number, and you cannot vest in more than the number of shares
covered by this option. No additional shares of Stock will vest after your
Service has terminated for any reason.

 

 

 

Term

 

Your option will expire in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the cover sheet (the “Expiration Date”). Your option will expire earlier if
your Service terminates, as described below.

 

 

 

Regular Termination

 

If your Service terminates for any reason, other than death, Disability or
Cause, then your option will expire at the close of business at Company
headquarters on the earlier of one day less than three (3) months after your
termination date or the Expiration Date.

 

 

 

Termination for Cause

 

If your Service is terminated for Cause, then you shall immediately forfeit all
rights to your option and the option shall immediately expire.

 

--------------------------------------------------------------------------------


 

Death

 

If your Service terminates because of your death, then your option will expire
at the close of business at Company headquarters on the date that is the earlier
of three (3) years after the date of death or the Expiration Date. During that
three-year period, your estate or heirs may exercise the vested portion of your
option.

 

In addition, if you die during the three (3) month period described in
connection with a regular termination (i.e., a termination of your Service not
on account of your death, Disability or Cause), and a vested portion of your
option has not yet been exercised, then your option will instead expire on the
earlier of the date three (3) years after your termination date or the
Expiration Date. In such a case, during the period following your death up to
the date three (3) years after your termination date, your estate or heirs may
exercise the vested portion of your option, but in no event after the Expiration
Date.

 

 

 

Disability

 

If your Service terminates because of your Disability, then your option will
expire at the earlier of the close of business at Company headquarters on the
date twelve (12) months after your termination date or the Expiration Date.

 

 

 

Leaves of Absence

 

For purposes of this option, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company in writing,
if the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. However, your Service
will be treated as terminating three months after you went on employee leave,
unless your right to return to active work is guaranteed by law or by a
contract. Your Service terminates in any event when the approved leave ends
unless you immediately return to active employee work.

 

The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.

 

 

 

Notice of Exercise

 

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase (in a parcel of at least 100
shares generally). Your notice must also specify how your shares of Stock should
be registered (in your name only or in your and your spouse’s names as joint
tenants with right of survivorship). The notice will be effective when it is
received by the Company.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

2

--------------------------------------------------------------------------------


 

Form of Payment

 

When you submit your notice of exercise, you must include payment of the option
price for the shares you are purchasing. Payment may be made in one (or a
combination) of the following forms:

 

•             Cash, your personal check, a cashier’s check, a money order or
another cash equivalent acceptable to the Company.

•             Shares of Stock which have already been owned by you for more than
six months and which are surrendered to the Company. The value of the shares,
determined as of the effective date of the option exercise, will be applied to
the option price.

•             By delivery (on a form prescribed by the Company) of an
irrevocable direction to a licensed securities broker acceptable to the Company
to sell Stock and to deliver all or part of the sale proceeds to the Company in
payment of the aggregate option price and any withholding taxes (if approved in
advance by the Compensation Committee of the Board if you are either an
executive officer or a director of the Company).

 

 

 

Withholding Taxes

 

You will not be allowed to exercise this option unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the option exercise or sale of Stock acquired under this option. In the event
that the Company determines that any federal, state, local or foreign tax or
withholding payment is required relating to the exercise or sale of shares
arising from this grant, the Company shall have the right to require such
payments from you, or withhold such amounts from other payments due to you from
the Company or any Affiliate.

 

 

 

Transfer of Option

 

During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the option.
You cannot transfer or assign this option. For instance, you may not sell this
option or use it as security for a loan. If you attempt to do any of these
things, this option will immediately become invalid. You may, however, dispose
of this option in your will or it may be transferred upon your death by the laws
of descent and distribution.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your option in any other way.

 

 

 

Retention Rights

 

Neither your option nor this Agreement gives you the right to be retained by the
Company (or any Parent, Subsidiaries or Affiliates) in any capacity. The Company
(and any Parent, Subsidiaries or Affiliates) reserves the right to terminate
your Service at any time and for any reason.

 

3

--------------------------------------------------------------------------------


 

Shareholder Rights

 

You, or your estate or heirs, have no rights as a shareholder of the Company
until a certificate for your option’s shares has been issued (or an appropriate
book entry has been made). No adjustments are made for dividends or other rights
if the applicable record date occurs before your stock certificate is issued (or
an appropriate book entry has been made), except as described in the Plan.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of shares covered by this option and the option price per
share shall be adjusted (and rounded down to the nearest whole number) if
required pursuant to the Plan. Your option shall be subject to the terms of the
agreement of merger, liquidation or reorganization in the event the Company is
subject to such corporate activity.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
California, other than any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

 

The Plan

 

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded.

 

 

 

Data Privacy

 

In order to administer the Plan, the Company may process personal data about
you. Such data includes but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

 

By accepting this option, you give explicit consent to the Company to process
any such personal data. You also give explicit consent to the Company to
transfer any such personal data outside the country in which you work or are
employed, including, with respect to non-U.S. resident Optionees, to the United
States, to transferees who shall include the Company and other persons who are
designated by the Company to administer the Plan.

 

4

--------------------------------------------------------------------------------


 

Consent to Electronic Delivery

 

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this option grant you agree that the
Company may deliver the Plan prospectus and the Company’s annual report to you
in an electronic format. If at any time you would prefer to receive paper copies
of these documents, as you are entitled to, the Company would be pleased to
provide copies. Please contact Julie Hernandez at 818.878.3136 to request paper
copies of these documents.

 

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

5

--------------------------------------------------------------------------------